Title: From Thomas Jefferson to Samuel Smith, 14 April 1781
From: Jefferson, Thomas
To: Smith, Samuel



Sir
Richmond April 14th. 1781

It is quite agreable to us to take at Port Royal the seventy five Barrels of flour you have purchased there in Exchange for so much we were to expect at Baltimore and any further Quantity you may procure at the former in lieu of the remaining Ballance at the latter place. Mr. John Brown Commissa[ry] for this State has orders to call for it and his Receipt will be good. I am &c.,

T. J.

